Motion granted to the extent of modifying (1) the order of this court (appeal No. 2261) entered on April 23, 1985 by deleting the period after the word “denied” in the last paragraph of said order, inserting a comma, and adding the following: “without prejudice to a motion for summary judgment pursuant to CPLR 3212 on such substantive grounds as defendant may desire to present”, and (2) the memorandum decision filed with the aforesaid order by adding the same language after the word “denied” in the first paragraph of said memorandum decision. The interim stay granted on July 24, 1985 (Kassal, J.) vacated. Concur—Ross, J. P., Carro, Asch and Bloom, JJ.